Title: From Benjamin Franklin to Landais, 6 March 1779
From: Franklin, Benjamin
To: Landais, Pierre


Sir
Passi March 6 1779
Since writing mine of the 4th, I have rec’d the Honor of yours dated the 28th. past.
I am sorry to find that, after having settled every thing as I thought to your Mind with your Messenger Dr. Whinship, new Difficulties arise upon every Article. The great Distance occasions such Delay in Business if I am to be consulted on every Step to be taken, and afterwards to answer & remove all Objections, that I see no end, nor can I conjecture when you would in this Way be ready to sail.
The Carrying home a few of the most Guilty for Trial was suggested by Dr. Whinship, as the Example of their Punishment in America would have a better Effect than if transacted here. It was suppos’d that by your Court of Enquiry you had obtain’d a knowledge who were the most guilty, and who were the Evidences necessary to convict them. If this cannot be done, and since they cannot be tryed here, I see nothing left but to deliver them all as English Prisoners to the Commissary who has the Charge of Such Prisoners, or to the Person who shall be appointed by an Order from the Minister to receive them. We may perhaps in Time receive Americans from England in Exchange for them.
You are directed by the Navy Board, as they write me, to apply to the Commercial Agent for supplies & necessaries to get the Ship in Readiness for the Sea with the utmost Expedition. He has undertaken to do it, & being better acquainted with such Business, I must leave it intirely to him. He will judge of the Place and best Manner of executing his Craft. I shall interfere no farther than absolutely to forbid the Copper sheathing, for the Reason before given; & to enjoin the utmost Frugality in the Rest, on acct. of the Lowness of our funds here.
You mention that the Raleigh was admitted to dock in Brest. If so, it was not in Time of War. I made the Proposition again on thursday last & was told that absolutely it could not be. I hope to send the Order by next Post for receiving the Prisoners, & I wish you to proceed with all Diligence in refitting your Ship, under Direction of the Agent, in Order to your Return. I have the Honor to be &
Capt. Landais
